PER CURIAM:
In our opinion filed today in Stelly v. Commissioner, 804 F.2d 868 (Stelly II), we imposed a sanction of $2,000 on the Stellys jointly and prohibited their filing of any appeals relating to tax litigation until they provided proof that the sanction was paid. See Stelly II, 804 F.2d at 871 & n. 2. In this action, the Stellys challenge assessments made by the Commissioner in regard to their 1983 income tax return on the same theories they asserted in Stelly II. The district court granted the Commissioner’s motion to dismiss and the Stellys filed an appeal.
Enough judicial resources have been wasted on the Stellys’ jousting with the income tax laws. For the same reasons *873expressed in our opinion in Stelly II, we find the appeal in this case to be frivolous. Consequently, we impose a monetary sanction in this case of $2,000 on the Stellys jointly and direct the Clerk of the Court not to accept any new filings by the Stellys for any tax related appeals until the sanctions imposed in this case and in Stelly II are paid and proof of satisfaction of all prior judgments is provided.1
AFFIRMED.

. In carrying out this direction, the Clerk will be guided here by our comments in n. 2 of Stelly II.